                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 2:09-cr-00003-JPH-CMM
                                            )
DAVID B. HEARNE,                            ) -01
                                            )
                        Defendant.          )

                                     ORDER

      David Hearne filed a motion asking if he is entitled to a sentence

reduction under the First Step Act or 18 U.S.C. § 3582(c)(2). Dkt. 49. The

Court ordered Mr. Hearne to supplement his motion and the government to

respond. Dkt. 56; dkt. 58. Mr. Hearne did not file a supplement and the

government has responded, arguing that Mr. Hearne has not supported his

request with argument or authority and that regardless no statute entitles him

to relief. Dkt. 59. Mr. Hearne has not replied.

      Mr. Hearne has not shown that he is eligible for a sentence reduction

under either the First Step Act or 18 U.S.C. § 3582(c)(2). See dkt. 49. For the

First Step Act, he does not specify any provision that may apply, see id., and

the First Step Act is generally not retroactive, United States v. Jackson, 940

F.3d 347, 353 (7th Cir. 2019). One section that is retroactive—§ 404, which

made portions of the Fair Sentencing Act retroactive—does not apply because

Mr. Hearne’s conviction did not involve cocaine base. See United States v.




                                        1
Garrett, No. 1:03-cr-00062-SEB-DML, 2019 WL 2603531 at *1–2 (S.D. Ind.

June 25, 2019).

      And § 3582(c)(2)’s sentence-reduction provision applies only when a

defendant “has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. 994(o).” Mr. Hearne has not argued—or

even alleged—that his sentencing range has changed.

      Mr. Hearne therefore has not shown that he is eligible for a sentence

reduction under the First Step Act or 18 U.S.C. § 3582(c)(2). His motion for a

sentence reduction is DENIED. Dkt. [49].

SO ORDERED.

Date: 12/9/2019




Distribution:

David B. Hearne
27305-016
USP Allenwood
P.O. Box 3000
White Deer, PA 17887

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov




                                       2
